Citation Nr: 1048328	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-30 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for carpal 
tunnel syndrome, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge, and a transcript of that hearing 
is of record.

The issue of entitlement to a rating in excess of 10 percent for 
carpal tunnel syndrome, right hand, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew from appeal the claim for a 
compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
claim for a compensable rating for bilateral hearing loss have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204 (2010).

Before the hearing before the undersigned Veterans Law Judge in 
June 2010, the Veteran indicated that he wished to withdraw from 
appeal the claim for a compensable rating for bilateral hearing 
loss.  Thus, no allegations of errors of fact or law remain for 
appellate consideration with respect to this matter.  
Accordingly, the Board does not have jurisdiction to review this 
matter on appeal, and it must be dismissed.


ORDER

The appeal as to a compensable rating for bilateral hearing loss 
is dismissed.


REMAND

Regarding the claim for entitlement to a rating in excess of 10 
percent for carpal tunnel syndrome, right hand, remand is 
required.

During his June 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran asserted that his condition had deteriorated 
since his last VA examination.  He indicated that he was unable 
to pick up a dime off of the table because of the loss of 
function in his right hand.  He was unable to hold a coffee cup.  
He had to type with his left hand.  He was unable to button his 
own shirts.  He testified that his symptoms have progressively 
worsened since his prior examination.

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the 
Court held that the duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  In light of the Veteran's increased symptomatology, the 
Board finds that he should be afforded another, more 
contemporaneous, examination to fully evaluate the present 
symptomatology of his service-connected right hand disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all medical care 
providers, VA and non-VA who treated him for 
carpal tunnel syndrome, right hand, since 
October 2009.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, the Veteran should be 
scheduled for a neurological examination to 
determine the degree of impairment caused by 
carpal tunnel syndrome, right hand.  Prior to 
the examination, the claims folder and a copy 
of this remand must be made available to the 
physician for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
examiner.  All tests and studies deemed 
necessary by the physician should be 
performed.  The examination must be conducted 
following the protocol outlined in VA's 
Disability Examination Worksheet for 
Peripheral Nerves.

The examiner should identify the nerve or 
nerves affected and should comment on the 
functional impairment that would be expected 
from the symptoms shown/pathology found.

3. The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the issue remaining on 
appeal.  All applicable laws and regulations 
should be considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


